Exhibit 10.23

CONFIDENTIAL TREATMENT REQUESTED BY REGENERATION TECHNOLOGIES, INC. FOR CERTAIN
PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED

THIRD AMENDMENT TO FIRST AMENDED EXCLUSIVE

DISTRIBUTION AND LICENSE AGREEMENT

THIS THIRD AMENDMENT TO FIRST AMENDED EXCLUSIVE DISTRIBUTION AND LICENSE
AGREEMENT (this “Amendment”) is made and entered into as of December 15, 2005
(the “Third Amendment Effective Date”) by and between Regeneration Technologies,
Inc., a Delaware corporation (“RTI”), and Medtronic Sofamor Danek USA, Inc.
(“MSD”), a Tennessee corporation.

WITNESSETH:

WHEREAS, MSD and RTI are parties to a First Amended Exclusive Distribution and
License Agreement having an effective date of April 15, 2004, as amended by the
First Amendment to First Amended Exclusive Distribution and License Agreement
dated March 1, 2005 and as amended by the Second Amendment to First Amended
Exclusive Distribution and License Agreement dated December 15, 2005 (the
“Agreement”);

WHEREAS, MSD and RTI desire to amend the Agreement on the terms and conditions
set forth herein;

AGREEMENT

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and for other valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties mutually agree
as follows:

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Agreement.

2. Payment.

(a) In return for MSD’s release of exclusive distribution rights for Bone Paste
for use in the spine, RTI shall make a payment to MSD in the amount of [***]
Dollars [***]. Such payment shall be due and payable in eight equal
installments. The first installment shall be due and payable within 30 days of
the date hereof and the remaining seven installments shall be due and payable
within 30 days of the first day of each MSD fiscal quarter thereafter
(commencing with the fiscal quarter beginning January 28, 2006). All such
payments shall be made in U.S. dollars without deduction or offset by check to
an address specified in writing by MSD.

(b) Each installment of the payment set forth in Section 2(a) (other than the
first installment) shall be contingent on MSD revenue from fees for the
disposition of Bone Paste during the MSD fiscal quarter immediately preceding
the due date for each such installment being equal to or in excess of [***]
Dollars [***];

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 1



--------------------------------------------------------------------------------

provided that if there is (i) a Supply Shortfall for Bone Paste, (ii) a
voluntary or involuntary recall of Bone Paste or (iii) an event of the type
described in Section 9.4 of the Agreement, revenue shall be increased in an
equitable amount to reflect the impact of any such event. If MSD fails to meet
such minimum amount with respect to any particular installment, MSD’s rights to
that installment of the payment will be forfeited (but not its rights to any
future installments). For example, the installment due within 30 days of the
fiscal quarter commencing January 28, 2006 shall be contingent on revenue during
the MSD fiscal quarter ended January 27, 2006 being equal to or in excess of
[***] Dollars [***].

3. Amendment. The parties mutually agree that the Agreement shall be amended and
restated as of the Third Amendment Effective Date to read in its entirety as set
forth in Exhibit A hereto. For convenience of reference, changes to the
Agreement effected by this Amendment are marked in Exhibit A.

4. Ratification. Except as amended hereby, the Agreement is hereby ratified and
confirmed in all respects. As amended by Section 3 of this Amendment, the
Agreement shall be read and construed as one and the same instrument.

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Third Amendment to First
Amended Exclusive Distribution and License Agreement to be executed by their
respective duly authorized representatives as of the date first above written.

 

REGENERATION TECHNOLOGIES, INC. By:  

/s/ Brian K. Hutchinson

Its:   Chief Executive Officer MEDTRONIC SOFAMOR DANEK USA, INC. By:  

/s/ Peter L. Wehrly

Its:   President Medtronic Sofamor Danek

 

Page 3



--------------------------------------------------------------------------------

Exhibit A

Form of First Amended and Restated Exclusive License and Distribution Agreement
(as

amended by the Third Amendment)

 



--------------------------------------------------------------------------------

FIRST AMENDED EXCLUSIVE

DISTRIBUTION AND LICENSE AGREEMENT

Specialty Allografts and Bone Paste

This First Amended Exclusive Distribution and License Agreement (this
“Agreement”) is effective as of the      day of April, 2004, (the “Effective
Date”) by and between Regeneration Technologies, Inc., a Delaware corporation
(“RTI”), and Medtronic Sofamor Danek USA, Inc., a Tennessee corporation (“MSD”).
RTI and MSD are sometimes individually referred to herein as a “Party” and
collectively as the “Parties.”

WHEREAS, RTI and MSD each acknowledge that the processing and use of human
tissue for human transplantation purposes is in the public interest and in the
interest of medicine generally, and that this Agreement will enhance these
interests through facilitating the availability of processed tissue for use in
medical procedures and thereby advance the medical and scientific application
thereof;

WHEREAS, the Parties are successors in interest to each of that certain
Management Services Agreement, dated July 23, 1996, between The University of
Florida Tissue Bank, Inc. (“UFTB”) and Sofamor Danek Group, Inc. (“SDG”), as
amended (the “1996 Management Services Agreement”), and that certain Management
Services Agreement - Bone Paste, dated May 11, 1998, between UFTB and SDG, as
amended (the “1998 Management Services Agreement” and, together with the 1996
Management Services Agreement, the “Original Agreements”);

WHEREAS, the Parties entered into that certain Exclusive Distribution and
License Agreement (the “2002 Agreement”) as of June 1, 2002 (the “Original
Effective Date”) and the Parties now wish to redefine the terms governing their
relationship by entering into this Agreement;

WHEREAS, MSD and RTI each desire that RTI process and produce certain human
specialty allograft tissue listed in Schedule 2.1 attached hereto (the
“Specialty Allografts”) and paste products containing demineralized bone,
gelatin, and particulate mineral (“Bone Paste”) including but not limited to
cortical and/or cancellous chips listed in Schedule 2.1 attached hereto, and MSD
desires to distribute such Specialty Allografts and Bone Paste in accordance
with the terms and conditions contained herein;

WHEREAS, MSD desires to obtain a license from RTI to market, promote and
distribute Specialty Allografts and Bone Paste; and

WHEREAS, the Parties desire to work together to develop new technology and
products for use in medical procedures;

 

Page 5



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Parties hereby represent, covenant and agree as follows:

ARTICLE I

AMENDMENT AND TERMINATION OF ORIGINAL AGREEMENTS AND 2002 AGREEMENT

1.1 Amendment. In order to facilitate continued service to patients and
efficient use of human tissue, prior to November 1, 2002, (the “Implementation
Date”) the Parties continued to operate under the Original Agreements and agreed
as follows:

(a) Management Services Fee. Beginning on the Original Effective Date and ending
on the day immediately prior to the Implementation Date, (i) with respect to
UFTB Allografts, the Management Services Fee (as such terms are defined in the
1996 Agreement) was [###] and (ii) with respect to UFTB Paste Products, the
Management Services Fee (as such terms are defined in the 1998 Agreement) was
[###].

(b) Effect. Except as set forth expressly herein, all terms of the Original
Agreements remained in full force and effect until the Implementation Date.

1.2 Termination. As of the Implementation Date, the Parties agree and
acknowledge that, without any additional action on either Party’s behalf, the
Original Agreements terminated and are of no further force or effect; provided,
however, such termination did not relieve either Party from liabilities arising
prior to the Implementation Date under the terms of the Original Agreements. The
parties further acknowledge and agree that as of the Effective Date, the 2002
Agreement terminated and was superceded in all respects by this Agreement.

1.3 Arbitration. RTI and MSD covenant and agree to use best efforts to resolve
all outstanding disputes under the Original Agreements by the Effective Date,
including but not limited to those matters currently in arbitration.

1.4 Quarterly Meetings. Senior management of RTI (Brian Hutchison or his
successor) and MSD (Pete Wehrly and/or Michael DeMane or their successors) shall
meet either in person or telephonically each quarter as their respective
schedules permit to discuss all outstanding issues under the Agreement and
specifically to exchange information about past and future developments in the
relationship between MSD and RTI and the growth potential for distribution and
development of RTI products and biologic products generally, and to agree upon
what portion of such information may be publicly disclosed. If an agreement to
disclose cannot be reached then the party who owns that information will make
the final determination of disclosure of that information; provided however that
no party shall be prohibited from disclosing any information which it is
required to disclose under applicable federal, state or foreign law.

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 6



--------------------------------------------------------------------------------

ARTICLE II

LICENSE GRANT

2.1 License; Sublicensing Rights; Field of Use. Subject to the provisions of
this Agreement, RTI hereby grants to MSD a worldwide and royalty free license to
distribute Specialty Allografts and Bone Paste throughout the world (the
“Territory”). Schedule 2.1 attached hereto contains a list of all Specialty
Allografts and Bone Paste as of the date hereof, including a list of Specialty
Allografts for which the license grant hereunder is exclusive in the Exclusive
Territory (as defined in Section 3.1(a) herein) and non-exclusive in the
remainder of the Territory, subject to Section 3.1(e), and a list of Specialty
Allografts for which the license grant hereunder is nonexclusive throughout the
Territory. The license grant hereunder for Bone Paste is non-exclusive
throughout the Territory.

2.2 License of RTI Marks. RTI grants to MSD a royalty free license to use under
the quality control of RTI the RTI name and logo and all goodwill associated
therewith, and all trademarks, service marks, trade names, designs, graphics and
logos associated with the Specialty Allografts or the Bone Paste, (the “Current
RTI Marks”) in connection with the marketing and distribution of Specialty
Allografts and Bone Paste as provided in this Agreement. RTI further grants to
MSD a royalty free license to use under the quality control of RTI service marks
or trademarks adopted and/or used by RTI and associated specifically with
Specialty Allografts or Bone Paste (the “Future RTI Marks,” and, together with
the Current RTI Marks, the “RTI Marks,”) in connection with the marketing and
distribution of Specialty Allografts and Bone Paste as provided in this
Agreement. A list of all Current RTI Marks and their filing status (if any) is
attached hereto as Schedule 2.2. RTI shall update Schedule 2.2. with all Future
RTI Marks within thirty (30) days after they have been adopted or used by RTI.

2.3 Additional Specialty Allografts and Bone Paste. The parties shall update
Schedule 2.1 to include all line extensions of Specialty Allografts and any
jointly developed Specialty Allografts as described in Section 6.3 herein. Line
extensions shall include any improvements or modifications to, or substitute or
alternative products for, Specialty Allografts reasonably anticipated to be used
primarily for spinal fusion surgery that are competitive with any Specialty
Allograft identified in Schedule 2.1. If the parties are unable to agree on
whether a product should be added to Schedule 2.1, the parties shall refer the
matter to a special master jointly selected by the parties to determine the
issue and the determination of the special master shall be binding and
non-appealable. The Special Master shall be selected using the same process as
the selection of the arbitrator under Section 9.12 hereof. The license grant
hereunder for Bone Paste includes the current formulation (and any previous
formulations) of Bone Paste. In addition, MSD shall have the right to negotiate
for the exclusive manufacture and supply by RTI for distribution by MSD in all
applications of new formulations of Bone Paste developed solely by MSD or its
agents.

 

Page 7



--------------------------------------------------------------------------------

ARTICLE III

EXCLUSIVITY; MSD DISTRIBUTION SERVICES; SPECIALTY ALLOGRAFT AND

BONE PASTE SUPPLY

3.1 Exclusivity.

(a) Exclusive Distributor Appointment. Subject to MSD’s right to subcontract or
delegate in whole or in part to one or more third parties its obligations and
responsibilities as distributor of Specialty Allografts as expressly set forth
in this Agreement, during the term of this Agreement, MSD shall be (i) the
exclusive distributor for Specialty Allografts throughout the United States,
Canada and Puerto Rico (the “Exclusive Territory”), (ii) the non-exclusive
distributor for Specialty Allografts in all other parts of the Territory, and
(iii) the non-exclusive distributor for Bone Paste throughout the Territory;
provided, however, with respect to Bone Paste, the grant of rights herein shall
be exclusive for the use of the trademark, service mark, trade name, design,
graphics and logos associated with “Osteofil.” RTI agrees that any Bone Paste
delivered other than pursuant to this Agreement shall contain a different brand
name and label than the Bone Paste delivered pursuant to this Agreement. MSD
shall be entitled to distribute Bone Paste for use in all applications,
including all musculoskeletal applications (orthopedic, trauma, etc.). RTI shall
not, and RTI shall ensure that any third party distributor does not, utilize or
reference, directly or indirectly, in any manner the “Osteofil” name or any data
with respect to the Osteofil product (including clinical and pre-clinical data)
in any marketing and promotional materials or in any materials filed with any
applicable regulatory authority. RTI agrees that, during the period commencing
with the Third Amendment Effective Date and ending on August 31, 2007, the only
companies that will have the right to distribute in the Exclusive Territory any
product from the “Osteofil” family of Bone Paste are Exactech, Inc. and RTI
(and, as set forth above, RTI and Exactech, Inc. shall not have the right to the
trademark, service mark, trade name, design, graphics and logos associated with
“Osteofil” in connection with such distribution). During such period, RTI shall
ensure that RTI and Exactech, Inc. distribute such Bone Paste only through sales
personnel that are employees of RTI or Exactech, Inc. as the case may be, or
through the regional distributors identified in Schedule 3.1(a). RTI shall have
the right from time to time to add to Schedule 3.1(a); provided that RTI obtains
the prior written consent of MSD, such consent not to be unreasonably withheld
by MSD.

(b) RTI Covenant. Except as otherwise provided for under this Agreement, RTI
shall not, during the term of this Agreement, in any manner, directly or
indirectly or by assisting others, (i) produce, manufacture, distribute, or
assist with the marketing of Specialty Allografts, (ii) engage in any
manufacturing, distribution or marketing activities on behalf of any other
individual or entity with respect to any Specialty Allografts or (iii) have an
equity, profit or joint venture interest in, or render services (of an
executive, marketing, manufacturing, research and development, administrative,
financial or consulting nature) to any business that produces, manufactures,
distributes, or assists with the marketing of Specialty Allografts or
(iv) engage in any activities described in (i), (ii)

 

Page 8



--------------------------------------------------------------------------------

or (iii) above with respect to any allograft tissue (other than Bone Paste)
intended or expected to be primarily used in the spine.

(c) MSD Right to Compete. Notwithstanding any provision of this Agreement to the
contrary, nothing in this Agreement shall prohibit MSD from manufacturing,
marketing or distributing allograft tissue or other products that compete,
either directly or indirectly, with Specialty Allografts and Bone Paste.
Schedule 3.1(c) attached hereto contains a list of all allograft tissue or other
products that MSD manufactures, markets or distributes that MSD believes may
compete, either directly or indirectly, with Specialty Allografts. MSD shall
update Schedule 3.1(c) within fifteen (15) days of the first day of each
calendar quarter starting July 1, 2004.

(d) Release of Exclusivity. MSD may release RTI from the exclusivity provisions
of this Agreement with respect to a specific Specialty Allograft by giving
written notice thereof, upon which time MSD’s rights hereunder with respect to
such Specialty Allograft shall become nonexclusive but shall otherwise remain in
full force and effect. In addition, if the Binding Orders submitted by MSD for
[###] for a specific Specialty Allograft are less than [###] of the average
value of Binding Orders submitted by MSD to RTI for the same specific Specialty
Allograft for the immediately preceding [###], then RTI may notify MSD in
writing of such shortfall. The Initial Stocking Order shall not be used in the
calculation of the average value of Binding Orders submitted by MSD. Upon
receipt of such notice, MSD shall [###] in which to submit additional Binding
Orders such that the total Binding Orders submitted by MSD for the [***] are not
less than [###] of the average value of Binding Orders submitted by MSD for the
same specific Specialty Allograft for the immediately preceding [###]. If MSD
fails to submit such additional Binding Orders, MSD’s rights hereunder with
respect to such Specialty Allograft shall become nonexclusive but shall
otherwise remain in full force and effect. Notwithstanding the foregoing, in the
event that RTI delays or fails to deliver Specialty Allografts in sufficient
quantity to meet a MSD Forecast or an MSD Binding Order, or regulatory actions
delay delivery of the Specialty Allografts then RTI shall not have the right to
provide notice of a shortfall for any such period. With respect to a New
Allograft, the average value of Binding Orders submitted by MSD and actually
filled by RTI for the first full year of such New Allograft shall be used for
the purposes of this Section 3.1(d), provided, however, that MSD may submit an
initial stocking order with respect to such New Allograft that will not be
included in such calculation.

(e) International Distribution. MSD’s agreement in Section 3.1(a) hereof to
allow the distribution of Specialty Allografts or other allograft tissue
products in territories outside of the Exclusive Territory is specifically
conditioned on the following conditions being met at all times:

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 9



--------------------------------------------------------------------------------

(i) Prior to any such distribution RTI must use commercially reasonable efforts
to assure that no Specialty Allografts will be distributed to anyone who further
distributes or intends to distribute such Specialty Allografts into the
Exclusive Territory and if such Specialty Allografts are distributed by any
party other than MSD in the Exclusive Territory then RTI will cease all
distribution to that customer and immediately use its best efforts to enjoin
such distribution and recover inventory from that distributor;

(ii) Specialty Allografts for MSD’s distribution shall receive priority with
respect to donors, processing and manufacturing over any distribution by RTI or
third parties, except for tissue suitable for Bone Paste to be distributed by
Exactech, which is subject to Section 3.4(e)(ii)(B);

(iii) Marketing materials that reference BioCleanse will be provided to MSD
concurrent with or prior to their distribution to the public;

(iv) Distribution by RTI or any third party as allowed by this Section 3.1(e)
will not violate any MSD Intellectual Property Rights; and

(v) RTI shall provide advance notice of RTI’s intent to distribute or the
existence of any proposed agreement with distributors in any country in which
MSD then has distribution of Specialty Allografts on a non-exclusive basis and
in all cases RTI and MSD shall meet to address issues related to price,
ownership of product registrations and trade names prior to the entry into any
such agreement or RTI’s own distribution outside of the Exclusive Territory.

In the event of any breach of the conditions of Sections 3.1(e)(i), (ii),
(iv) or (v) hereof, RTI will immediately cease distribution of Specialty
Allografts in any country outside of the Exclusive Territory related to such
breach.

3.2 MSD’s Distribution Services. MSD shall use commercially reasonable efforts
to distribute, or facilitate the marketing and distribution of, Specialty
Allografts in the Territory, in accordance with this Agreement (the “Services”).
The Services shall include, without limitation: (i) developing marketing and
training literature and aids for Specialty Allografts; (ii) training MSD
marketing and distribution personnel; (iii) conducting training courses and
seminars to educate medical professionals, surgeons, customer support staff,
hospital personnel and buying groups related to Specialty Allografts in the use
of Specialty Allografts, including educating surgeons and staff on Specialty
Allograft design, ordering, delivery and stocking procedures; (iv) exhibiting
Specialty Allografts at medical society meetings; (v) promoting Specialty
Allografts in association with MSD’s other educational services and marketing
efforts; and (vi) supporting at a clinical level the marketing and distribution
efforts of both RTI and MSD by providing surgical case coverage for Specialty
Allografts. Subject to RTI’s ability to satisfy each Scheduled Order (as defined
in Section 3.4(d)) and each Interim Order (as defined in Section 3.4(d)), MSD
shall order from RTI and maintain sufficient units of Specialty Allografts for
samples, exhibits and training purposes. MSD shall be solely responsible for
training, service and support for Specialty Allografts and Bone Paste
distributed by MSD, and shall have no right

 

Page 10



--------------------------------------------------------------------------------

to reimbursement or contribution for any costs related to such responsibilities.
MSD shall have no obligation to market or promote Bone Paste.

3.3 Taxes. MSD shall have the sole responsibility for collection and payment to
the appropriate taxing authorities of any taxes, tariffs, duties or excise,
sales or use, value added or other taxes or levies imposed upon Specialty
Allografts or Bone Paste, as the case may be, as a result of MSD’s distribution
of Specialty Allografts or Bone Paste, as the case may be, to customers. RTI
shall have the sole responsibility for payment to the appropriate taxing
authorities of any taxes, tariffs, duties or excise, sales or use, value added
or other taxes or levies imposed on the services provided by RTI under this
Agreement.

3.4 Specialty Allograft and Bone Paste Supply; Forecasts. The Parties
acknowledge and agree that donated human tissue is necessary for the production
of Specialty Allografts and Bone Paste, and that at times the demand for such
products may exceed the supply due to limited amounts of donated human tissue.
The Parties agree to use their mutual best efforts, including MSD’s knowledge of
the needs of its customers and RTI’s expertise in processing tissue, to match
the available supply to the requirements of patients and healthcare providers
for Specialty Allografts. Accordingly, the Parties agree to do the following:

(a) MSD Forecasts. [###]

(b) RTI Forecasts. [###]

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 11



--------------------------------------------------------------------------------

(c) Transmission of Forecasts. [###]

(d) Binding Orders. [###]

(e) Allocation Priority. [###]

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 12



--------------------------------------------------------------------------------

(f) Shortfall. [###]

3.5 Shipping Procedures. RTI shall ship Specialty Allografts and Bone Paste
corresponding to Binding Orders to MSD at least once per week at RTI’s sole cost
and expense, provided that MSD shall reimburse RTI for actual and reasonable
expenses incurred by RTI in expediting shipments or making additional shipments
pursuant to Interim Orders at MSD’s request.

3.6 Returned and Rejected Specialty Allografts and Bone Paste.

(a) Returned Specialty Allografts and Bone Paste. The return policy for
Specialty Allografts and Bone Paste is set forth in Schedule 3.6(a) (the “Return
Policy”).

(b) Rejected Specialty Allografts and Bone Paste. With respect to latent
defects, MSD shall promptly notify RTI after receiving notification from a
customer of such customer’s discovery thereof, and MSD and such customer shall
have the right to reject such Specialty Allografts or Bone Paste. For the
avoidance of doubt, and notwithstanding any provision of the Return Policy, MSD
shall be permitted to reject Specialty Allografts or Bone Paste due to latent
defects at any time after discovery of such latent defects or at any time after
receiving notification from a customer of such customer’s discovery of such
latent defects. Any notification of rejection to RTI shall state the basis for
the rejection.

(c) Effect of Return or Rejection. The customer shall be bound by the terms of
the Return Policy; provided, however, that in the event of a conflict between
the terms of the Return Policy and the terms of this Agreement, the terms of
this Agreement shall govern and control in all respects. Neither MSD nor the
customer shall be obligated to pay for any rejected shipment of Specialty
Allografts or Bone Paste shipped to such customer which fails to meet the
Specialty Allograft Specifications or the Specialty Allograft Packaging
Specifications or the Bone Paste Specifications or the Bone Paste Packaging
Specifications or otherwise breaches the RTI Specialty Allograft Warranty or
Bone Paste

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 13



--------------------------------------------------------------------------------

Warranty, as the case may be, set forth on Schedule 4.3(a) and Schedule 4.3(b),
respectively, hereof. The customer shall not be obligated to pay for any
shipment of Specialty Allografts or Bone Paste rejected by a customer. If a
customer fails to pay for any rejected shipment of Specialty Allografts or Bone
Paste, MSD shall not be obligated to pay any license or service fee to RTI for
such Specialty Allografts or Bone Paste, and MSD shall be entitled to receive,
in its sole discretion, either (i) a credit against future license or service
fees in the amount of any such fee MSD had previously paid to RTI for any such
rejected Specialty Allografts or Bone Paste or (ii) a replacement Specialty
Allograft or Bone Paste, as the case may be. Unless otherwise waived by MSD, all
Specialty Allografts and Bone Paste shipped to MSD by RTI under this Agreement
shall have remaining shelf life of at least sixty percent (60%) of the
appropriate shelf life for such Specialty Allografts or Bone Paste (as the case
may be).

ARTICLE IV

SPECIFICATIONS; PACKAGING SPECIFICATIONS; SPECIALTY ALLOGRAFT

AND BONE PASTE LABELING; REGULATORY APPROVAL; RTI WARRANTIES

4.1 Specifications.

(a) Specialty Allografts. Specialty Allografts shall meet the specifications set
forth on Schedule 4.1(a) hereto (the “Specialty Allograft Specifications”).

(b) Bone Paste. Bone Paste shall meet the specifications set forth on
Schedule 4.1(b) hereto (the “Bone Paste Specifications”).

4.2 Packaging Specifications.

(a) Specialty Allografts. RTI shall supply all packaging and labeling
information and designs, including without limitation all artwork and
pharmacological information, usage instructions and warnings to be applied to
Specialty Allografts (the “Specialty Allograft Packaging Specifications”). Once
Specialty Allografts are supplied and initially packaged by RTI, MSD will not
without RTI’s concurrence remove, alter or modify any Specialty Allograft
Packaging Specifications of such Specialty Allografts.

(b) Bone Paste. RTI shall supply all packaging and labeling information and
designs, including without limitation all artwork and pharmacological
information, usage instructions and warnings to be applied to Bone Paste (the
“Bone Paste Packaging Specifications”). Once Bone Paste is supplied and
initially packaged by RTI, MSD will not without RTI’s concurrence remove, alter
or modify any Bone Paste Packaging Specifications of such Bone Paste.

 

Page 14



--------------------------------------------------------------------------------

4.3 Warranties.

(a) Specialty Allografts. RTI has listed specific warranty information with
respect to Specialty Allografts on Schedule 4.3(a) and RTI shall use its best
efforts to keep Schedule 4.3(a) updated to include all applicable warranties.

(b) Bone Paste. RTI has listed specific warranty information with respect to
Bone Paste on Schedule 4.3(b) and RTI shall use its best efforts to keep
Schedule 4.3(b) updated to include all applicable warranties.

(c) Warranty Obligation. All warranty obligations of the respective Parties
listed with respect to Specialty Allografts and Bone Paste shall be solely the
obligation and responsibility of RTI.

4.4 Labeling. All Specialty Allografts and Bone Paste distributed pursuant to
this Agreement shall be labeled by RTI in accordance with this Section 4.4. Any
Specialty Allograft or Bone Paste which is improperly labeled shall not be
deemed delivered until properly identified by MSD, and RTI shall credit MSD’s
account for its reasonable costs incurred while (i) identifying Specialty
Allografts and Bone Paste that were inappropriately labeled and (ii) correcting
orders both to RTI and from its customers.

(a) RTI Processed Specialty Allografts and Bone Paste. All Specialty Allografts
and Bone Paste processed or manufactured by RTI (the “RTI Processed Specialty
Allografts and Bone Paste”) shall be sterilized, labeled and packaged by RTI

using the RTI Marks. The costs of labeling the RTI Processed Specialty
Allografts and Bone Paste is included in the applicable LSF (as defined in
Section 5.1) and shall not be charged to MSD.

(b) Third Party Processed Specialty Allografts and Bone Paste. In the event MSD
exercises its right to process or manufacture, or appoints a Third Party
Supplier to process or manufacture, Specialty Allografts or Bone Paste pursuant
to Section 3.4(f) herein (the “Third Party Processed Specialty Allografts and
Bone Paste”), at MSD’s sole discretion and expense, RTI shall sterilize, package
and label as sterilized by RTI such Third Party Processed Specialty Allografts
and Bone Paste. MSD shall pay RTI a commercially reasonable fee for such
sterilization, packaging and labeling of the Third Party Processed Specialty
Allografts and Bone Paste; provided, however, such fee shall not exceed the
consideration RTI receives from any other third parties for substantially
similar services.

(c) Sterilization Validation. During the term of this Agreement, RTI shall use
commercially reasonable efforts to validate its processes to allow for and
substantiate a “sterile” product label claim on all Specialty Allografts and
Bone Paste.

4.5 Regulatory Approval.

 

Page 15



--------------------------------------------------------------------------------

(a) United States. RTI warrants that Specialty Allografts, Bone Paste, Specialty
Allograft Specifications, the Bone Paste Specifications, the Specialty Allograft
Packaging Specifications and the Bone Paste Packaging Specifications shall be in
conformity in all respects with all applicable federal, state, and local laws,
rules and regulations relating thereto within the United States, including,
without limitation, the Federal Food, Drug and Cosmetic Act (including Good
Tissue Practices Regulations), the National Organ Transplant Act, FDA tissue
regulations, and American Association of Tissue Banks (the “AATB”) or other
generally accepted industry standards. RTI will continue to maintain and fulfill
such regulatory approval of the federal, state and local governing bodies, and
be responsible for all filings and other documents necessary to continue to meet
said regulatory requirements, including, without limitation, fulfilling all
applicable reporting, tracking and other requirements of regulatory agencies,
self-regulatory organizations or governmental entities that have jurisdiction
with respect to RTI, Specialty Allografts and Bone Paste. MSD shall cooperate in
preparing any such filings to the extent reasonably requested by RTI. MSD shall
be fully responsible for compliance with regulatory requirements with respect to
all Specialty Allograft and Bone Paste distribution activities performed by MSD,
including, if necessary, registration as a Tissue Bank under FDA 21 CFR 1271 and
under any state licensure requirements. MSD shall be responsible for assuring
that applicable AATB requirements are met with respect to MSD’s distribution
activities. RTI shall be responsible for any market withdrawal or recall
activities with respect to Specialty Allografts or Bone Paste as required
pursuant to applicable laws, rules, regulations or standards. In the event RTI
fails to perform any required market withdrawal or recall activities with
respect to Specialty Allografts or Bone Paste, then MSD may perform such market
withdrawal or recall activities. Each Party shall fully cooperate in any market
withdrawal or recall activities on request of the other Party. MSD shall provide
post-market feedback information to RTI in accordance with regulatory
requirements.

(b) AATB Accreditation. The Parties acknowledge that RTI is a member of the
AATB. RTI warrants that it will use its best efforts to continue its membership
in good standing in the AATB and retain its AATB accreditation at all time
during the term of this Agreement.

(c) All International Markets. MSD shall be fully responsible for market
approvals, product registration and licensure for all markets in the Exclusive
Territory and any other countries where MSD proposes to begin distributing RTI
products and those products have not been previously registered, licensed and
approved. RTI will use commercially reasonable efforts to support such
registration activities. The purpose of this Section is to assign responsibility
to satisfy licensure requirements in particular countries. The inability of MSD
or RTI to obtain licensure in a particular market shall not, in and of itself,
constitute a material breach of this Agreement.

(d) Costs. All costs associated with obtaining and/or maintaining any regulatory
or governmental approval, within the United States, or accreditation with AATB
as set forth in this Section 4.5 shall be borne solely by RTI insofar as those
costs relate to activities performed by RTI. All costs associated with
regulatory requirements, or AATB

 

Page 16



--------------------------------------------------------------------------------

accreditation related to distribution activities performed by MSD, shall be
borne by MSD. All costs associated with obtaining international market
approvals, product registrations and licensure for any markets outside the
Exclusive Territory where MSD proposes to begin distributing RTI products and
where those products have not been previously registered, licensed and approved
shall be the responsibility of MSD. MSD shall be responsible for costs
associated with its responsibilities under Section 4.5(c).

(e) Allograft or Bone Paste products to be used in clinical investigations. MSD
shall inform RTI in advance of any and all clinical investigations where
Specialty Allografts or Bone Paste are to be used to ensure that proper donor
consent, if required, has been received. MSD shall provide RTI with study
outlines and all results of any such clinical investigations pertinent to the
use and performance of Specialty Allografts or Bone Paste. RTI shall assist in
clinical activities in regard to provision of information to FDA in support of
MSD clinical investigations.

4.6 Additional RTI Representations and Warranties. RTI hereby represents and
warrants to MSD the following:

(a) it is the owner of or the exclusive licensee under patent rights, if any,
stemming from U.S. Patent Application S/N 08/816,079, dated March 13, 1997,
attached as Exhibit A, including any continuations, continuations-in-part, or
divisions of this patent application, or as well as foreign counterparts thereof
and patents issuing thereon which relates to Bone Paste;

(b) it is the owner of the Dowel products listed in Exhibit B which are
comprised solely from allograft for use in medical procedures in the human
spine;

(c) has the right to grant the licenses granted to MSD in this Agreement;

(d) as of the Effective Date, RTI has not received notice, nor is it aware, that
the Specialty Allografts or Bone Paste infringe upon any patent which has been
issued to any third party;

(e) Specialty Allografts and Bone Paste shall be processed, packaged, stored and
shipped (i) biomechanically suitable for use in medical procedures in which
human tissue is needed to replace human tissue, (ii) in accordance with the
Specialty Allograft Specifications and Specialty Allograft Packaging
Specifications or the Bone Paste Specifications and Bone Paste Packaging
Specifications, as the case may be, for use as prescribed by a physician for
medical procedures in which human tissue is needed or used and (iii) in
accordance with Section 4.5;

(f) Specialty Allografts and Bone Paste are and shall be delivered free of any
liens, encumbrances, pledges, or claims of any third party;

(g) the rights granted herein do not violate any rights previously granted by
RTI to any third party;

 

Page 17



--------------------------------------------------------------------------------

(h) it is fully authorized to enter into and perform this Agreement;

(i) Specialty Allografts and Bone Paste have been and will be professionally
processed and have come and will come packaged for further distribution
throughout the Territory;

(j) that it has obtained the materials for production of Specialty Allografts
and Bone Paste in compliance with all applicable federal, state and local laws,
rules and regulations associated with Specialty Allografts or Bone Paste, as the
case may be, and all applicable AATB standards;

(k) that its execution and performance of this Agreement will not (i) conflict
with, or result in a breach or default under, any agreement, contract,
arrangement, mortgage or indenture to which it is bound, (ii) result in the
creation of any lien, encumbrance or pledge upon any of the properties or assets
(other than raw materials) of RTI, or (iii) violate any statute, rule,
regulation or order applicable to RTI; and

(l) that it shall provide to MSD at least quarterly comprehensive reports
regarding RTI’s performance of its obligations under this Agreement.

Except as specifically set forth in clause (d) above, RTI shall be deemed to
have reaffirmed each representation and warranty contained in this Section 4.6
on and as of the date of each delivery of Specialty Allografts or Bone Paste
hereunder.

4.7 MSD Representations and Warranties. MSD hereby represents and warrants to
RTI the following:

(a) it is fully authorized to enter into and perform this Agreement;

(b) that its execution and performance of this Agreement will not (i) conflict
with, or result in a breach or default under, any agreement, contract,
arrangement, mortgage or indenture to which it is bound, (ii) result in the
creation of any lien, encumbrance or pledge upon any of the properties or assets
(other than raw materials) of MSD, or (iii) violate any statute, rule,
regulation or order applicable to MSD; and

(c) as of the Effective Date, MSD has not received notice, nor is it aware, that
the Specialty Allografts or Bone Paste infringe upon any patent which has been
issued to any third party.

Except as specifically set forth in clause (c) above, MSD shall be deemed to
have reaffirmed each representation and warranty contained in this Section 4.7
on and as of the date of each acceptance of delivery of Specialty Allografts or
Bone Paste hereunder.

4.8 Quality Procedures. The Parties acknowledge the importance of ensuring that
the Specialty Allografts and Bone Paste are of the highest quality and are safe
and effective for their intended or expected uses. Accordingly, within ten
(10) days after signing this Agreement,

 

Page 18



--------------------------------------------------------------------------------

RTI shall provide MSD with a full and complete copy of its policies and
procedures for ensuring the quality and safety of Specialty Allografts and Bone
Paste (the “Quality Procedures”). The Quality Procedures shall be consistent
with the terms of this Agreement and provide greater detail for the arrangement
and responsibilities of the parties in the procurement, processing, testing and
delivery of Specialty Allografts and Bone Paste hereunder as well as regulatory
reporting functions and the exchange of information relevant to any of the
foregoing. The Quality Procedures shall also set forth material specifications
and acceptability criteria for the Specialty Allografts and Bone Paste, which
specifications and criteria shall be no less stringent than industry standards
and shall include, at a minimum, standards and procedures for donor screening,
intake evaluation, tissue processing, tissue storage, tissue record keeping,
retained samples, maintenance and access to documentation. Within ten (10) days
after signing this Agreement, the parties shall each designate in writing an
appropriate contact person for communications regarding the Quality Procedures,
and the parties will promptly notify each other in writing of any changes in
such personnel. The designated contacts for each party, and other reasonably
appropriate safety and quality assurance personnel as the parties may designate
from time to time, shall meet in person or via other appropriate means no less
often than quarterly to review the Quality Procedures and consider modifications
thereto. Quality Procedures will be amended from time to time by RTI with the
advice and comment from MSD to reflect changes in technology, laws, regulations
and industry standards, provided that no party will be required to agree to any
change to the Quality Procedures that, in the reasonable discretion of such
party, would adversely impact the quality, safety or efficacy of any Specialty
Allograft or Bone Paste. RTI will not modify or amend the Quality Procedures
without providing prompt written notice to MSD

ARTICLE V

LICENSE AND SERVICE FEE

5.1 License and Service Fee. Beginning on the Implementation Date, MSD shall pay
to RTI a license and service fee (“LSF”) for Specialty Allografts and Bone Paste
delivered to MSD from RTI pursuant to a Binding Order.

5.2 Initial Fees.

(a) Bone Paste. The initial LSF for each unit of Bone Paste, by catalog number,
shall be equal to [###] of the average net distribution fee (“ANDF”) received by
RTI for such catalog number between [###]. ANDF means the sum of the actual
gross amounts invoiced to customers for such Bone Paste catalog number during
such time period (excluding items placed on consignment) less discounts, rebates
paid or accrued, credits, taxes, shipping, handling and other fees, and less
allowances and returns, and divided by the total number of units of each such
Bone Paste catalog number shipped during that period. The LSF for Bone Paste
shall not exceed the [***]

(b) Specialty Allografts. The initial LSF for each Specialty Allografts
(excluding assembled allografts specifically identified as “Assembled
Allografts” and listed on Schedule 2.1 (“Assembled Allografts”)), by catalog
number, shall be equal to [###]

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Page 19



--------------------------------------------------------------------------------

of (i) the ANDF received by RTI for such Specialty Allograft catalog number
between [###], or (ii) the ANDF if listed on Schedule 2.1 for such Specialty
Allograft catalog number, as the case may be. ANDF means the sum of the actual
gross amounts invoiced to customers for such Specialty Allograft catalog number
during such time period (excluding items placed on consignment) less discounts,
rebates paid or accrued, credits, taxes, shipping, handling and other fees, and
less allowances and returns, and divided by the total number of units of each
such Bone Paste catalog number shipped. The initial LSF for Assembled Allografts
shall be calculated in the same manner, except that the percentage shall be
[###]; provided, however, if RTI receives all necessary government approvals to
manufacture Assembled Allografts by combining tissue from multiple donors in a
single graft, the LSF for such Assembled Allografts shall be the same as the LSF
for standard (non-assembled) Specialty Allografts of the same shape and
dimensions. The LSF for nonexclusive Specialty Allografts identified as on
Schedule 2.1 shall not exceed the comparable LSF for such Specialty Allografts
received by RTI from any other third party.

(c) Samples. The LSF for samples, not for implantation, of Specialty Allografts
and Bone Paste ordered by MSD for samples, exhibits and training purposes shall
be one half of the LSF for the Specialty Allografts or Bone Paste, as the case
may be, calculated in accordance with Section 5.2(a) or (b) above.

5.3 Adjustment to License and Service Fee. Subject to the limitations contained
in this paragraph, RTI may increase the LSF for any or all Specialty Allografts
and Bone Paste on the first anniversary of the Implementation Date, and
thereafter not more than twice annually, upon [###] advance written notice to
MSD. RTI may not increase the LSF for any Specialty Allograft such that the LSF
for such Specialty Allograft or Bone Paste is greater than [###] of the ANDF
(excluding items placed on consignment) received by MSD for such Specialty
Allograft over the preceding [###]. RTI may not increase the LSF for any Bone
Paste such that the LSF for such Bone Paste is greater than [###]of the ANDF
(excluding items placed on consignment) received by MSD for such Bone Paste over
the preceding [###]. In the event of a significant technological advance or a
material increase in regulatory compliance costs that either Party reasonably
anticipates will have an immediate and material impact on the marketplace for
Specialty Allografts or Bone Paste, the Parties will meet and confer in good
faith on adjustments to the applicable LSFs, with the objective of adjusting
each LSF to equal approximately [###] of the ANDF expected to be received by MSD
as a result of distribution of such Specialty Allografts, and [###] of the ANDF
expected to be received by MSD as a result of distribution of such Bone Paste,
as the case may be. Notwithstanding any other provision of this Agreement, the
Parties may mutually agree to alternative fee arrangements for any Specialty
Allografts or Bone Paste.

5.4 Payment Terms. All LSF payments shall be paid in U.S. Dollars within thirty
(30) days of the later of MSD’s receipt of Specialty Allografts or Bone Paste,
as the case may be, pursuant to a Binding Order, or the receipt of RTI’s invoice
therefor. All LSF fees shall be FOB MSD’s place of business in Memphis,
Tennessee, or such other locations within the 48 contiguous United States as the
Parties may agree to designate.

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 20



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN AGREEMENTS OF RTI AND MSD

6.1 Inspections. The Parties shall permit, once annually, on reasonable notice,
a representative of the other Party to inspect those processing facilities and
methods of operation used by the other Party in connection with Specialty
Allografts and Bone Paste as considered necessary or desirable by the other
Party for the purpose of determining the other Party’s compliance with the
undertakings set forth in this Agreement or satisfying a Party’s legal or
regulatory obligations. The representative shall sign an agreement promising not
to use any information obtained from the inspection except for its determination
of such Party’s

compliance. In addition to the annual inspection provided pursuant to this
Agreement, if (A) (i) RTI has engaged in international distribution pursuant to
Section 3.1(e) hereof or the development or marketing of RTI-Developed New
Allografts not primarily useful for spinal fusion surgery pursuant to
Section 6.3(e) hereof and (ii) a Supply Shortfall has occurred or (B) a Supply
Shortfall for Bone Paste has occurred, then MSD shall be permitted to conduct an
additional inspection of records relating to RTI’s receipt of donor tissue
suitable for products which are subject to such Supply Shortfall or such lower
RTI Forecast at any time within [###] after occurrence of such event solely for
the purpose of ensuring that MSD is receiving priority on supply as required by
this Agreement (or at least equal priority as provided in
Section 3.4(e)(ii)(B)). No observation or inspection under this Section 6.1
shall serve to waive any rights of MSD or RTI hereunder.

6.2 Ownership and Licensing of Intellectual Property Rights.

(a) Intellectual Property Rights. For purposes of this Agreement, “Intellectual
Property Rights” means all works, including literary works, pictorial, graphic
and sculptural works, architectural works, works of visual art, and any other
work that may be the subject matter of copyright protection; advertising and
marketing concepts; trademarks; information; data; formulas; designs; models;
drawings; computer programs; including all documentation, related listings,
design specifications and flow charts, trade secrets and any inventions
including all processes, machines, manufactures and compositions of matter and
any other invention that may be the subject matter of any pending patent
application or issued patent; and all statutory protection obtained or
obtainable thereon.

(b) License of MSD Technology. During the term of this Agreement, MSD hereby
grants to RTI a nonexclusive, non-transferable, non-sublicensable license to use
the Intellectual Property Rights filed by MSD relating to Specialty Allografts
and Bone Paste for the sole purpose of enabling RTI to perform its obligations
under this Agreement. All right, title and interest in and to such licensed
Intellectual Property Rights shall remain exclusively in the ownership of MSD,
except that nothing in this Agreement should be construed as an admission by RTI
as to MSD’s right, title, interest or inventorship in and to such Intellectual
Property Rights.

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 21



--------------------------------------------------------------------------------

(c) License of RTI Technology. During the term of this Agreement, RTI hereby
grants to MSD a nonexclusive, non-transferable, non-sublicensable license to use
the Intellectual Property Rights filed by RTI relating to Specialty Allografts
and Bone Paste for the sole purpose of enabling MSD to perform its obligations
under this Agreement. All right, title and interest in and to such licensed
Intellectual Property Rights shall remain exclusively in the ownership of RTI,
except that nothing in this Agreement should be construed as an admission by MSD
as to RTI’s right, title, interest or inventorship in and to such Intellectual
Property Rights.

(d) Sublicense of Intellectual Property Rights. Upon the occurrence, and only
during the continued existence, of a Supply Shortfall, MSD shall have the right
to sublicense temporarily to Third Party Suppliers any Intellectual Property
Rights of RTI reasonably necessary to permit the Third Party Suppliers to
process and manufacture Specialty Allografts and Bone Paste for distribution by
MSD. Such sublicense and assistance shall apply only to those types and sizes of
Specialty Allografts and Bone Paste that RTI is unable to supply to MSD in
quantities sufficient to meet a Binding Order or MSD Forecast and only for
quantities needed to meet the Binding Order or MSD Forecast.

6.3 Development of New Allografts.

(a) New Allografts. The Parties acknowledge that while working under this
Agreement, new allografts not listed on Schedule 2.1 and not covered by
Section 2.3, may be developed by RTI or RTI and a third party (“RTI-Developed
New Allografts”) or the Parties jointly (“Jointly-Developed New Allografts,”
collectively “New Allografts”). The Parties acknowledge that the provisions of
this Section 6.3 are not intended to cover Bone Paste.

(b) Development of Jointly-Developed New Allografts. If the Parties agree to
develop a Jointly-Developed Allograft, they will do the following:

(i) At MSD’s request, RTI shall produce prototypes of any Jointly-Developed New
Allograft design for testing and clinical evaluation under the terms provided in
this Section 6.3.

(ii) The Parties will dedicate sufficient engineering and other resources to the
ongoing development of any Jointly-Developed New Allograft so that such
development will be timely and properly accomplished. The Parties will work to
agree on specifications, development schedules and a budget with respect to the
development of any Jointly-Developed New Allograft. Such specifications,
schedule and budget shall be reviewed and adjusted at least once per calendar
year.

(iii) All costs associated with the development of a Jointly-Developed New
Allograft shall be shared in accordance with the budgets agreed to by the
Parties; provided, however, (i) MSD and RTI shall share equally all costs
related to

 

Page 22



--------------------------------------------------------------------------------

regulatory tests, studies and approvals with respect to a Jointly-Developed New
Allograft; (ii) RTI shall be solely responsible for all costs related to
regulatory tests, studies and approvals with respect to its procurement,
processing and manufacturing procedures and processes; and (iii) MSD shall
reimburse RTI for its costs incurred in connection with the production of
prototypes requested by MSD, provided that such costs are mutually agreed to at
the time of MSD’s request for such prototypes.

(iv) The Jointly-Developed New Allograft shall be added to Schedule 2.1 as a
Specialty Allograft.

(c) LSF Applicable to Jointly-Developed New Allografts. With respect to each
Jointly-Developed New Allograft, the LSF shall be a percentage of the ANDF
received by MSD for the first [###]of the distribution of the Jointly-Developed
New Allograft, with such initial percentages equaling [###] if the
Jointly-Developed New Allograft is a Specialty Allograft (other than an
Assembled Allograft) and [###] if the Jointly-Developed New Allograft is an
Assembled Allograft, each calculated in accordance with Section 5.2.

(d) LSF Applicable to RTI-Developed New Allografts Primarily Useful For Spinal
Fusion Surgery.

(i) Right of First Negotiation. In the event RTI develops an RTI-Developed New
Allograft that is not a line extension as defined in Section 2.3 hereof, yet
will have applications primarily useful for spinal fusion surgery, RTI shall
provide information to MSD with respect to the specifications of such product,
along with prototypes and proof of viability (which shall include, as
appropriate, relevant in vitro, in vivo, and cadaveric test data). Within [###]
after receipt of said information from RTI, MSD may determine it requires
additional information to render a decision on its Right of First Negotiation on
the RTI-Developed New Allograft. If MSD reasonably requires additional
information, MSD shall submit, in writing, to RTI a list of commercially and
scientifically reasonable data it will require to render a decision on the
RTI-Developed New Allograft. MSD and RTI will meet in good faith to review and
agree upon additional request for information. Within [###] of receipt of the
agreed proof of viability, MSD and RTI shall meet and confer with respect to the
feasibility of such product and to confirm that such product is not a line
extension as defined in Section 2.3 hereof. If the parties cannot agree as to
what documentation is reasonably required to demonstrate viability, or as to
whether such product is a line extension, then the issue(s) shall be decided by
a special master in accordance with Section 2.3. Otherwise, if the parties agree
that such product is not a line extension or that sufficient additional
information has been provided to MSD by RTI, MSD shall give notice to RTI
(within [###] of the end of the [###] period or within [###] of a special master
determining that the product is not a line extension or that RTI has provided
MSD with sufficient additional information to demonstrate viability) as to
whether MSD intends to exercise its

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 23



--------------------------------------------------------------------------------

right of first negotiation for the RTI-Developed New Allograft as set forth in
this Section 6.3(d)(i). Any RTI-Developed New Allograft for which MSD elects to
exercise its right of first negotiation shall be referred to herein as a “Right
of First Refusal Allograft.” Any RTI-Developed New Allograft for which MSD
elects not to exercise its right of first negotiation shall be referred to
herein as a “Rejected Allograft.” With respect to each Right of First Refusal
Allograft, MSD shall have a right for a period of [###] after good faith
negotiations begin, to agree with RTI on the LSF for such Right of First Refusal
Allograft. In the event RTI and MSD agree with respect to the LSF for such Right
of First Refusal Allograft, then such Right of First Refusal Allograft shall be
added to Schedule 2.1 and shall become a Specialty Allograft for all purposes of
this Agreement and the LSF for such Right of First Refusal Allograft shall be as
agreed upon by RTI and MSD. With respect to each Rejected Allograft, RTI shall
be entitled to enter into an agreement with any third party for distribution of
such Rejected Allograft provided such distribution does not violate any MSD
Intellectual Property Rights.

(ii) Right of First Refusal. If after negotiating as set forth in
Section 6.3(d)(i) as set forth above, MSD and RTI are unable to agree on the LSF
for a Right of First Refusal Allograft, then RTI shall have the right, for a
period of an additional [###], to negotiate with independent third parties to
establish the LSF for such Right of First Refusal Allograft. In the event RTI
receives a bona fide offer for the LSF of such Right of First Refusal Allograft
(each an “Offered LSF”), then RTI shall provide written notice to MSD of the
Offered LSF setting forth fully the terms of the Offered LSF (the “LSF Offer
Notice”) and MSD shall have [###] from the date of its actual receipt of the LSF
Offer Notice to accept the LSF as set forth in the LSF Offer Notice, and upon
such acceptance, the Right of First Refusal Allograft shall be added to
Schedule 2.1 and shall become a Specialty Allograft for all purposes of this
Agreement and the LSF for such Right of First Refusal Allograft shall be as set
forth in the LSF Offer Notice. In the event MSD does not accept the Offered LSF
for such Right of First Refusal Allograft prior to the expiration of its
permitted [###] period, then RTI shall be entitled to enter into an agreement
after the end of such [###] period with any third party for distribution of such
Right of First Refusal Allograft on terms as set forth in the LSF Offer Notice
provided such distribution does not violate any MSD Intellectual Property
Rights.

(e) RTI-Developed New Allografts Not Primarily Useful For Spinal Fusion Surgery.
In the event RTI or RTI and a third party developer (if applicable) have a good
faith belief that a particular RTI-Developed New Allograft will not have
applications primarily useful for spinal fusion surgery, then the provisions of
Section 6.3(d) shall not apply to such RTI-Developed New Allograft, provided
that the following provisions are followed:

(i) The development, marketing or distribution of any such RTI-Developed New
Allograft will not violate any MSD Intellectual Property Rights;

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 24



--------------------------------------------------------------------------------

(ii) Upon the market release of any such RTI-Developed New Allograft and at
anytime after such market release if new marketing or distribution support
materials are developed, RTI will allow MSD complete access to review any
marketing and distribution support materials for such product sufficient for MSD
to make a determination as to whether or not the product will have applications
useful for spinal fusion surgery. In the event that the product is co-developed
by RTI with any third party, RTI will use all commercially reasonable efforts to
provide MSD with marketing and other materials as soon as they are available. In
the event any or all of the following are true, MSD can request that RTI
immediately cease marketing of the product and/or collaboration with such third
party on the product:

(A) The product is distributed (or intended to be distributed) by or for any
party which also sells, markets or distributes products to be used primarily in
the spine; or

(B) The product is marketed (or intended to be marketed) to customers for use in
spinal surgery; or

(C) MSD believes in good faith that such RTI-Developed New Allograft will have
applications primarily useful for spinal fusion surgery.

(iii) In the event RTI refuses to cease such marketing or collaboration upon
notice from MSD, then the matter will be submitted to the standing special
master. In the event the special master determines that either the product is
distributed (or intended to be distributed) by or for any party which also
sells, markets or distributes products to be used primarily in the spine or the
product is marketed (or intended to be marketed) to customers for use in spinal
surgery, then RTI shall immediately case the marketing or distribution of the
product. If the special master determines that neither of those events are
occurring (or if they are not at issue), then the special master will determine
whether or not such product does or will have applications useful primarily for
spinal fusion surgery.

(A) If the special master determines that such product does or will have
applications primarily useful for spinal fusion surgery, then RTI will
immediately cease marketing and/or collaboration with any third party on the
product and pay to MSD an amount equal to MSD’s actual fees and expenses
reasonably incurred in its review and prosecution of such issue and MSD’s
reasonably estimated lost revenues for products competitive with such spinal
product as determined by the special master.

 

Page 25



--------------------------------------------------------------------------------

(B) If the special master determines that the product does not have applications
primarily useful for spinal fusion surgery, but is nevertheless being used
frequently in the spine, then RTI may continue to market and collaborate with
respect to such product, provided that RTI pays to MSD in the form of a rebate
an amount equal to [###] of the revenues derived by RTI or any RTI-related third
party from distribution of such products that are used for spinal fusion
surgery.

(C) If the special master determines that the product does not have applications
primarily useful for spinal fusion surgery, but is nonetheless used for such
procedures on only rare occasions (defined as less than five percent (5%) of the
distribution of the product as determined by the special master), then MSD will
pay RTI an amount equal to RTI’s actual fees and expenses reasonably incurred in
its review and defense of such issue.

(iv) MSD and RTI shall meet on a semi-annual basis to review the current status
of any products developed and/or marketed under this Section 6.3(e) and to
discuss and attempt to address any concerns regarding this procedure;

(v) RTI provides reasonable assurances that MSD will still receive priority on
tissue suitable for Specialty Allografts distributed by MSD; and

(vi) RTI will agree not to enter into any third party agreements that would
prevent it from complying with this Agreement or that would prevent RTI from
maintaining or having access to records that would hinder a determination of a
products status under this Section 6.3.

(f) Initial New Allograft Forecast. With respect to any New Allograft added to
Schedule 2.1 in accordance with the terms of Section 6.3, MSD shall provide a
good faith non-binding forecast of MSD’s demand (each an “Initial New Allograft
Forecast”) for such New Allograft for the following three (3) calendar months
along with the next scheduled MSD Forecast and such forecast may contain, in
MSD’s discretion, an initial stocking order. In subsequent months, such New
Allografts shall be included in the MSD Binding Forecast and the MSD Forecasts.

6.4 Inspection Rights. RTI and MSD shall keep complete and accurate books and
records which allow verification of the information contained in fee schedules,
invoices and shipping notices and other documentation required under this
Agreement. Each Party shall be permitted access during normal business hours and
upon reasonable notice during the term of this Agreement to such books and
records of the other Party that are necessary in order to verify the other
Party’s compliance with the terms of the Agreement.

6.5 Confidentiality. While this Agreement is in effect, and for two (2) years
after the termination of this Agreement (or for such longer period as any such
Confidential Information may constitute a trade secret), none of MSD or RTI,
their affiliates, or any directors,

 

--------------------------------------------------------------------------------

[###] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
granted with respect to the omitted portions.

 

Page 26



--------------------------------------------------------------------------------

shareholders, officers, employees or agents of the foregoing (collectively, the
“Affiliates”) shall divulge to anyone any Confidential Information (as
hereinafter defined), except: (i) as required in the course of performing the
obligations hereunder; (ii) to attorneys, accountants and other advisors;
(iii) with the express written consent of MSD or RTI (as the case may be); or
(iv) as required by law. The term “Confidential Information” shall mean any
information relating to MSD or RTI or their business which is, (1) disclosed to
the other (or to the other’s Affiliates) during the negotiation of and
performance of this Agreement and (2) is marked “Confidential” if provided in
writing, or if delivered verbally, is reduced to writing within thirty (30) days
and marked “Confidential.” “Confidential Information” shall also include the
terms and conditions of this Agreement, all ordering and distribution
information arising under this Agreement and all Intellectual Property Rights
relating to Specialty Allografts and Bone Paste. “Confidential Information”
shall not include any information which (i) becomes public knowledge without
breach by the other of this Agreement; (ii) is obtained by the other (or the
other’s Affiliates) from a person or business entity under circumstances
permitting its disclosure to others; (iii) may be demonstrated to have been
known at the time of receipt thereof as evidenced by tangible records; or
(iv) is required to be disclosed as a result of a judicial order or decree or
governmental law or regulation. If a Party makes a disclosure of Confidential
Information which is permitted by the terms of this Agreement, such Party shall
give prior notice to the other Party, cooperate with the other Party in efforts
to prevent or restrict such disclosure and be responsible for ensuring that the
person to whom it is disclosed maintains the confidentiality of such
Confidential Information in accordance with the terms of this Agreement.

6.6 Opinion of Counsel. On the Effective Date or as soon thereafter as is
practicable, RTI shall provide an opinion from Holland & Knight L.L.P., as
counsel to RTI, dated as of the Effective Date, affirming (i) the legality of
the commercial relationship described in this Agreement, (ii) the enforceability
of this Agreement, (ii) that the execution and delivery of this Agreement by RTI
will not conflict with, or result in a breach or default under, RTI’s charter,
bylaws or other organizational documents or any agreement, contract,
arrangement, mortgage or indenture to which it is bound, and (iv) that this
Agreement complies in all respects with all statutes, rules, regulations or
orders applicable to RTI and Specialty Allografts and Bone Paste. MSD shall pay
RTI’s counsel actual reasonable costs for updating counsel’s prior opinion
letter RTI’s counsel not to exceed $10,000.

6.7 Determination of Inventorship and Ownership of Future Inventions. The
Parties acknowledge that while working under this Agreement, they may develop
inventions relating to Specialty Allografts having application in the spine
(“Subject Inventions”). The

Parties acknowledge that they may prepare patent applications directed to
obtaining patent protection for Subject Inventions (“Subject Patent
Applications”). The Parties desire to properly determine inventorship and
ownership rights between the Parties in any Subject Patent Application.
Therefore, the Parties agree that going forward, they will follow the process
described in subsections (a) through (f) below to properly determine
inventorship and ownership rights in any Subject Patent Application.

(a) IP Reviewer. The Parties shall jointly appoint a neutral, third party patent
attorney to review Subject Patent Applications (an “IP Reviewer”). The IP
Reviewer will be a registered patent attorney and have at least fifteen years of
experience in patent

 

Page 27



--------------------------------------------------------------------------------

matters. If the Parties cannot mutually agree upon an IP Reviewer, one will be
selected from a group of at least ten potential candidates identified by the
Center for Public Resources, Inc. or some other neutral, third-party
organization to which the Parties agree. The IP Reviewer shall serve a term of
one year after which the Parties may agree to renew the reviewer’s appointment
or, if one Party wishes a different reviewer be appointed, the Parties will
jointly appoint a different IP Reviewer pursuant to the above process.

(b) Submissions to the IP Reviewer. The Parties will submit all Subject Patent
Applications, including all related continuation, divisional and
continuations-in-part patent applications, to the IP Reviewer for review within
thirty days after filing. Failure of a Party to submit a Subject Application to
the reviewer shall be a material breach of this Agreement. The Parties will
cooperate to properly assign inventorship and ownership of any Subject Patent
Application if a determination of inventorship or ownership is later made.

(c) Meet and Confer. The Party making the submission of the Subject Patent
Application shall, under an appropriate confidentiality agreement,
simultaneously provide a copy of the same to a designated representative of the
other Party not actively involved in the preparation of patent applications for
the Party. The designated representative may undertake an investigation for a
period of up to thirty days from the date of the submission to evaluate
potential ownership and inventorship issues. The Parties agree to meet and
confer no later than sixty days after the date of submission in a good faith
effort to reach a mutual agreement concerning inventorship and ownership. The
sixty day meet and confer period may be extended by mutual agreement of the
Parties.

(d) IP Reviewer Determination. In the event the Parties are unsuccessful in
reaching a mutual agreement, the IP Reviewer shall be notified of the Parties’
failure to agree and shall determine whether a Subject Patent Application is an
invention and property of RTI (“RTI Invention”), an invention and property of
MSD (“MSD Invention”), or an invention and property of both Parties (“Joint
Invention”). The IP Reviewer shall endeavor to make a determination within
ninety days of such notification. The Parties will cooperate to provide the IP
Reviewer with copies of the necessary documents (e.g., lab notebook pages,
invention disclosure forms, test results, etc.), access to items (e.g., models,
mock-ups, etc.), or access to people to allow the IP Reviewer to conduct his or
her investigation and make his or her determination. The IP Reviewer

shall notify the Parties in writing of his or her determination but the reviewer
will not provide written reasons for his or her determination. At a Parties’
request, the information considered by the IP Reviewer in making a given
determination shall be made available to a Party’s outside counsel for counsel’s
review, under an appropriate confidentiality agreement, so that the Party may
decide if it wishes to challenge the reviewer’s determination in arbitration.
The attorneys conducting any such review for a Party shall not be actively
involved in prosecuting patents for the Party.

(e) Procedure after Determination by IP Reviewer. If the IP Reviewer determines
that a Subject Patent Application is an RTI Invention, a MSD Invention, or a
Joint

 

Page 28



--------------------------------------------------------------------------------

Invention, and the Parties agree with the reviewer’s determination, the Parties
will proceed accordingly with respect to the application, including, if
necessary, providing the necessary documents, signatures, assignments, or the
like to allow the Parties or particular Party to prosecute and exploit the
Subject Patent Application and any resulting patents. A Party may challenge the
IP Reviewer’s decision via arbitration as set forth in Section 9.12 provided,
however, that (1) the arbitrator shall not be the IP Reviewer that made the
determination with respect to the Subject Patent Application in question,
(2) the Parties will cooperate to expedite the resolution of the arbitration and
the arbitration must be completed no later than six months after the arbitrator
is appointed, (3) The IP Reviewer’s decision will not be disclosed to the
arbitrator, and (4) the arbitration hearing, if necessary, may be held in any
location set by the arbitrator. Prior to the commencement of any such
arbitration, the Parties will meet and confer in a good faith effort to resolve
the dispute.

(f) Cooperation in prosecuting and exploiting Joint Invention. If it is
determined that a Subject Patent Application is a Joint Invention, the Parties
will retain counsel to represent the parties jointly with respect to the Joint
Invention and will cooperate in good faith to prosecute and exploit the Subject
Patent Application and any resulting patents including sharing costs and
expenses incurred. To the extent new products, not listed on Schedule 2.1 or
covered by Section 2.3, are developed that embody the Joint Invention and are
intended or expected to be used primarily in the spine, such products shall be
added to Schedule 2.1 as a Specialty Allograft.

ARTICLE VII

TERM AND TERMINATION

7.1 Term. Unless terminated earlier in accordance with Section 7.2 herein, this
Agreement shall be effective as of the Effective Date and shall continue until
June 1, 2014 (the “Original Termination Date”); provided, however, upon the
mutual written agreement of the Parties, this Agreement shall continue in effect
until June 1, 2026 (the “Renewal Termination Date”).

7.2 Early Termination. Either Party hereto may terminate this Agreement: (a) due
to a material breach by the other Party of any of its obligations or covenants
hereunder upon thirty (30) calendar days written notice to the breaching Party
of its intent to so terminate if such breaching Party fails to remedy such
breach within such thirty (30) calendar days, or if such breach cannot be
remedied within such thirty (30) calendar days, only if such breaching Party has
not undertaken good faith efforts to remedy such breach, (b) immediately upon
the insolvency or filing for bankruptcy by the other Party or (c) upon the
mutual written consent of the Parties. Notwithstanding the foregoing, the
parties acknowledge and agree that in the event of an attempt by one party to
terminate this Agreement pursuant to this Section 7.2(a) that is disputed by the
other party, this Agreement shall remain in full force and effect and no party
shall be excused of performance under this Agreement unless and until such right
to terminate has been confirmed by the arbitrator pursuant to Section 9.12
hereof or has been otherwise agreed by the parties.

 

Page 29



--------------------------------------------------------------------------------

7.3 Accrued Obligations. In the event that this Agreement is terminated pursuant
to Section 7.2 hereof, the duties and obligations of the Parties which have
accrued prior to termination, including without limitation, the obligation to
process and deliver quantities of Specialty Allografts and Bone Paste for which
orders have been validly issued prior to the effective date of termination and
the correlative obligation to pay for such quantities, shall not be released or
discharged by such termination.

ARTICLE VIII

INDEMNIFICATION

8.1 Indemnification by MSD. Subject to RTI’s indemnification obligations
pursuant to Section 8.2 herein, MSD shall indemnify and hold RTI, its officers,
directors, employees, agents, and affiliates, harmless from any and all losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys fees and court costs, that may result from any demand,
claim or litigation brought by a third party and relating to or resulting from
criminal conduct, intentional torts, gross negligence, negligence, misstatements
or misrepresentations of MSD’s employees, or independent representatives, and
all other third party claims, demands, or litigation relating to, resulting from
or arising out of (i) the Services provided by MSD, including breach of this
Agreement and any representations, warranties, or covenants contained herein, or
(ii) any claim of patent infringement with respect to the Intellectual Property
Rights licensed by MSD to RTI pursuant to Section 6.2(b).

8.2 Indemnification by RTI. Subject to MSD’s indemnification obligations
pursuant to Section 8.1 herein, RTI shall indemnify and hold MSD, its officers
directors, employees, agents, and affiliates harmless from any and all losses,
damages, liabilities, costs and expenses, including, without limitation,
reasonable attorneys fees and court costs, that may result from any demand,
claim or litigation brought by a third party and relating to, resulting from or
arising out of (i) the failure of any Specialty Allografts or Bone Paste to
comply with the Specialty Allograft Specifications or the Bone Paste
Specifications, as the case may be, (ii) a breach by RTI of this Agreement or
any warranty, representation or covenant contained herein, (iii) the failure of
the packaging related to Specialty Allografts or Bone Paste to comply with the
Specialty Allograft Packaging Specifications or the Bone Paste Packaging
Specifications, as the case may be, or any other claim, demand or litigation
relating to or resulting from Specialty Allografts or Bone Paste, or (iv) any
product liability claim for Specialty Allografts or Bone Paste.

8.3 Indemnification Procedure. If a Party (the “Indemnitee”) receives notice of
any claim or the commencement of any action or proceeding with respect to which
the other Party (the “Indemnifying Party”) is obligated to provide
indemnification pursuant to Article VIII hereof, the Indemnitee shall promptly
give the Indemnifying Party notice thereof and shall permit the Indemnifying
Party to participate in the defense of any such claim, action or proceeding by
counsel of the Indemnifying Party’s own choosing and at the Indemnifying Party’s
own expense. In addition, upon written request of the Indemnitee, the
Indemnifying Party shall assume carriage of the defense of any such claim,
action or proceeding. In any event,

 

Page 30



--------------------------------------------------------------------------------

the Indemnitee and the Indemnifying Party shall cooperate in the compromise of,
or defense against, any such asserted liability.

8.4 Survival of Obligations. The respective obligations of the Parties hereto
pursuant to Article VIII shall survive the termination of this Agreement.

ARTICLE IX

MISCELLANEOUS

9.1 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties hereto with respect to the subject matter hereof and supersedes any
prior expression of intent or agreement of the Parties with respect thereof.

9.2 Amendments. This Agreement shall not be modified, altered, or amended except
by an agreement in writing signed by duly authorized representatives of each of
the Parties hereto.

9.3 Governing Law; Jurisdiction; Injunctive Relief. This Agreement shall be
governed by the laws of the State of Florida (regardless of the laws that might
otherwise govern under applicable principles of conflicts of law) as to all
matters, including but not limited to matters of validity, construction, effect,
performance and remedies. Any action or proceeding arising under or relating to
this Agreement shall be brought in the courts of the State of Florida, County of
Alachua or State of Tennessee, County of Shelby, or, if it has or can acquire
jurisdiction, in the United States District Court for the Northern District of
Florida or the Western District of Tennessee, and each Party consents to the
jurisdiction of such courts (and the appropriate appellate courts) in any such
action or proceeding and waives any objection to venue laid therein.
Notwithstanding the provisions for arbitration in Section 9.12 hereof, RTI
hereby agrees that any remedy at law for any breach of the provisions contained
in Sections 3.1 or 6.3(d) hereof shall be inadequate and MSD shall be entitled
to injunctive relief in addition to any other remedy MSD might have at law or
under this Agreement in order to enforce the provisions of such sections of this
Agreement.

9.4 Force Majeure. The Parties shall be excused from performing their
obligations under this Agreement if performance is delayed or prevented by any
event beyond such Party’s reasonable control and without the fault or negligence
of the Party seeking to excuse performance, including, but not limited to, acts
of God, fire, terrorism, explosion, weather, plague, war, insurrection, civil
strife or riots, provided, however, such performance shall be excused only to
the extent of and during such disability and such Party takes reasonable efforts
to remove the disability. Any Party seeking to excuse or delay performance under
this Section 9.4 shall provide detailed written notice to the other Party of the
nature and anticipated duration of the delay.

9.5 Severability. In the event that any Part of this Agreement shall for any
reason be finally adjudged by a court of competent jurisdiction or determined by
a governmental body to be invalid or unenforceable, then, unless such part is
deemed material by either or both Parties,

 

Page 31



--------------------------------------------------------------------------------

this Agreement shall continue in effect and such part shall be excised hereof.
If either Party determines that such part hereof found to be invalid or
unenforceable is material to the operation or performance of this Agreement,
then such Party may, by written notice to the other Party, request that the
Parties attempt to renegotiate this Agreement to alleviate or eliminate any
difficulty caused to such Party by such invalidity or unenforceability.

9.6 Waiver. No failure or delay on the part of either Party to enforce any
provision of this Agreement or to exercise any right granted hereby shall
operate as a waiver thereof unless or until the right to enforce any such
provision or to exercise any such right has been waived in writing by such
Party. Any waiver of any provision hereof or right hereunder shall be effective
only in accordance with its terms and may be restricted in any way. No waiver of
any provision hereof or any right hereunder shall constitute a waiver of a
continuance or reoccurrence of the failure to perform, except as provided in
such waiver.

9.7 No Third Party Beneficiaries. This Agreement shall be construed to be for
the benefit of the Parties hereto only and shall confer no right or benefit upon
any other person.

9.8 Independent Contractors. The Parties each acknowledge that they intend by
this Agreement to establish the relationship of independent contractors with
regard to the subject matter hereof and do not intend to undertake any
relationship of principal and agent or to create any joint venture or
partnership or a fiduciary relationship between them or their respective
successors in interest.

9.9 Notices. With the exception of the RTI Forecast and the MSD Forecast
described in Section 3.4 herein, any notice, report or consent required or
permitted by this Agreement to be given or delivered shall be in writing and
shall be deemed given or delivered if delivered in person, or sent by courier or
expedited delivery service, or sent by registered or certified mail, postage
prepaid, return receipt requested, or sent by facsimile (if confirmed), as
follows:

If to MSD:

Medtronic Sofamor Danek USA, Inc.

1800 Pyramid Place

Memphis, Tennessee 38132

Attention: President

Facsimile: 901-344-1570

with a copy to:

Vice President and Senior Counsel

Medtronic Sofamor Danek, Inc.

1800 Pyramid Place

Memphis, Tennessee 38132

Facsimile: 901-344-1576

and

 

Page 32



--------------------------------------------------------------------------------

President, Biologics

Medtronic Sofamor Danek, Inc.

1800 Pyramid Place

Memphis, Tennessee 38132

Facsimile: 901-344-1566

And

Alvin Davis, Esq,

Steel Hector & Davis LLP

200 South Biscayne Boulevard, 41st Floor

Miami, FL 33131-2398

Fax: 305-577-7001

If to RTI:

Regeneration Technologies, Inc.

11621 Research Circle

P.O. Box 2650

Alachua, Florida 32615-2650

Attention: Chief Executive Officer

Facsimile: 386-418-3608

with a copy to:

Jerome W. Hoffman

Holland & Knight LLP

315 S. Calhoun Street, Suite 600

Tallahassee, Florida 32302-0810

Facsimile: 850-224-8832

and

Warren J. Nimetz

Fulbright & Jaworski LLP

666 Fifth Avenue, 31st Floor

New York, New York 10103-3198

Facsimile: 202-318-3400

Any such notice, report or consent shall be effective upon delivery if given or
delivered in person, or sent by courier or expedited delivery service, or upon
receipt if sent by facsimile which is confirmed, or on the third business day
following mailing if mailed. Either Party hereto may change its address for
purposes hereof by giving the other Party written notice of such change as above
provided. Notwithstanding the foregoing, any notice intended to act as a formal
and official notice, report or consent under any provision of this Agreement
(other than Section

 

Page 33



--------------------------------------------------------------------------------

3.4 hereof) must be sent by Brian Hutchison or his successor (if coming from
RTI) or Pete Wehrly and/or Michael DeMane or their successors (if coming from
MSD).

9.10 Assignment. Except as provided hereafter, neither Party may assign its
rights and obligations hereunder without the prior written consent of the other
Party and such consent shall not be unreasonably withheld. No permitted
assignment hereunder shall be deemed effective until the assignee shall have
executed and delivered an instrument in writing reasonably satisfactory in form
and substance to the other Party pursuant to which the assignee assumes all of
the obligations of the assigning Party hereunder. Notwithstanding any of the
prior terms in this Section 9.10, either Party may freely assign this Agreement
or any of its rights or obligations hereunder in connection with a sale
involving substantially all of the Party’s assets or to a company which is a
wholly owned subsidiary of the assigning Party, and MSD may assign this
Agreement or any of its rights or obligations hereunder, in whole or in part, to
Medtronic, Inc. or to any entity in which Medtronic, Inc. holds a direct or
indirect interest of at least fifty percent (50%). RTI may assign this
Agreement, or any of its rights or obligations hereunder, in whole or in part,
to any entity in which RTI holds a direct or indirect interest of at least 50%.

9.11 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when signed by each of the Parties hereto.

9.12 Arbitration. Except where this Agreement calls for the use of a special
master, any dispute or claim arising under or with respect to this Agreement,
including the interpretation, performance or non-performance of this Agreement
other than the items addressed by Section 6.7, and the right to terminate shall
be resolved by arbitration in Miami, Florida or such other location as agreed to
by the Parties, in accordance with the Commercial Arbitration Rules then in
effect of the American Arbitration Association, modified as follows to include
these provisions:

(a) The AAA’s Expedited Procedures shall not be followed;

(b) The arbitration will be decided by a neutral arbitrator selected by the
Parties from a group of at least ten potential candidates identified by the
Center for Public Resources, Inc. or similar neutral, third-party organization
to which the Parties agree;

(c) The Parties will work together so that the arbitrator will be appointed
within thirty days of the filing of the Arbitration Demand;

(d) For disputes involving patent rights, the arbitrator will be a registered
patent attorney with at least fifteen years of experience in patent matters;

(e) Reasonably limited discovery, in the form of document requests and
depositions will be allowed; the Parties will confer with the arbitrator early
in the arbitration process regarding the amount and scope of discovery;

(f) If a Party intends to offer live or written witness testimony to the
arbitrator, the other Party shall have the right to depose the witness under
oath;

 

Page 34



--------------------------------------------------------------------------------

(g) The Parties shall submit simultaneous pre-hearing statements to the
arbitrator; after the hearing, the Parties shall submit simultaneous opening and
simultaneous reply briefs to the arbitrator setting forth their positions on the
dispute and view of the evidence;

(h) The arbitrator will render a written, reasoned, draft award;

(i) The Parties will be permitted to comment on the draft award including any
perceived errors or necessary corrections;

(j) The arbitrator will render a written, reasoned, final award;

(k) The hearing will be held in Miami, Florida or such other location as agreed
to by the Parties.

The decision or award of the arbitrator will be final and binding upon the
Parties. The arbitrator will have the discretion to impose the cost of the
arbitration upon the losing Party or divide it between the Parties on any terms
which the arbitrator deems equitable; provided, however, that each Party will
bear its own legal fees. Any decision or award rendered by the arbitrator may be
entered as a judgment or order in any court of competent jurisdiction.

[Signature Page to Follow]

 

Page 35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the Effective Date.

 

REGENERATION TECHNOLOGIES, INC.

By:

 

/s/ Brian K. Hutchinson

Printed Name:

 

Brian K. Hutchinson

Title:

  MEDTRONIC SOFAMOR DANEK USA, INC.

By:

 

/s/ Peter L. Wehrly

Printed Name:

 

Peter L. Wehrly

Title:

 

President Medtronic Sofamor Danek

[SIGNATURE PAGE TO DISTRIBUTION AND LICENSE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 2.1

LIST OF PRODUCTS

See Attached



--------------------------------------------------------------------------------

SCHEDULE 2.2

RTI MARKS

NO CHANGES EFFECTED BY THE THIRD AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 3.1(A)

LISTING OF REGIONAL DISTRIBUTORS

[***]

 

--------------------------------------------------------------------------------

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 3.1(C)

MSD PRODUCTS

NO CHANGES EFFECTED BY THE THIRD AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 3.4(C)

TRANSMISSION OF FORECASTS

NO CHANGES EFFECTED BY THE THIRD AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 3.4(e)

FORM OF TISSUE ALLOCATION REPORT

NO CHANGES EFFECTED BY THE THIRD AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 3.6(a)

RETURN POLICY

NO CHANGES EFFECTED BY THE THIRD AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 4.1(a)

SPECIALTY ALLOGRAFT SPECIFICATIONS

NO CHANGES EFFECTED BY THE THIRD AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 4.1(b)

BONE PASTE SPECIFICATIONS

NO CHANGES EFFECTED BY THE THIRD AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 4.3(a)

SPECIALTY ALLOGRAFT WARRANTY

NO CHANGES EFFECTED BY THE THIRD AMENDMENT



--------------------------------------------------------------------------------

SCHEDULE 4.3(b)

BONE PASTE WARRANTY

NO CHANGES EFFECTED BY THE THIRD AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT A

COPY OF BONE PASTE PATENT

NO CHANGES EFFECTED BY THE THIRD AMENDMENT



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF DOWEL PRODUCTS OWNED BY RTI

NO CHANGES EFFECTED BY THE THIRD AMENDMENT